DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,945,615. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘615 anticipates the subject matter in the instant claims. Claim 1 recites a suction device for use in a medical procedure (encompassed by preamble of claims 1 or 9 of ‘615) comprising an elongated tip, having a hollow tubular body, an outer wall, a tip proximal end, and a tip distal end (encompassed by elongated tip in claims 1 or 9 of ‘615); a plurality of optical fibers embedded int eh outer wall of the tip body (encompassed by plurality of optical fibers in claims 1 or 9 of ‘615); and a concentric ring coupled with the tip, having a first end and a second end coupled with the tip distal end, and the first end having an inner beveled reflective surface opposing the optical fibers near the tip distal end (encompassed by concentric ring in claims 1 or 9 of ‘615). Claim 2 is encompassed by claim 9 of ‘615. Claim 3 is encompassed by claims 1 or 9 of ‘615. Claim 4 is encompassed by claim 2 of ‘615. Claim 5 is encompassed by claim 3 of ‘615. Claim 6 is encompassed by claim 4 of ‘615. Claim 7 is encompassed by claim 5 of ‘615. Claim 8 is encompassed by claim 6 of ‘615. Claim 9 is encompassed by claim 10 of ‘615. Claim 10 is encompassed by claim 7. Claim 11 is encompassed by claims 1 or 9 of ‘615. Claim 12 is encompassed by claim 9 of ‘615. Claim 13 is encompassed by claims 1 or 9 of ‘615. Claim 14 is encompassed by claims 10-11 of ‘615. Claim 15 is encompassed by claims 3-6 or 12-15 of ‘615. Claim 16 is encompassed by claims 7 or 16 of ‘615. Claim 17 is encompassed by claim 9 and 18 of ‘615. Claim 18 is encompassed by claim 9 of ‘615. Claim 19 is encompassed by claim 9 of ‘615. Claim 20 is encompassed by claim 19 of ‘615.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "at least one handle optical filter" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15 recites the limitation “providing” which renders the scope of the claim indefinite. The claim merely recites providing (i.e. making available for use) without any additional active, positive steps delimiting how the method is actually practiced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ransbury et al. discloses an optical ablation device (US 2017/0014202).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793